Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of SEQ ID NO:9 encoding SEQ ID NO:10 in the reply filed on 03/18/2022 is acknowledged.
Claims 1-13 are pending and examined herein on the merits as they relate to elected sequences SEQ ID NO:9 and SEQ ID NO:10.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  There are numerous instances in the claims where alternatives are given wherein it is understood that the Examiner is examining the claim and considering the claim to encompass the broadest scope limitation listed in the alternative such that the alternatives are not considered limiting in the claim.  For example, wherein it is stated that a polynucleotide or a polypeptide is “comprising, consisting, or consisting essentially of” the claim encompasses all polynucleotides or polypeptides that comprise the recited limitations and is not limited by consisting language since the limitations are grouped in the alternative.  Regarding the term “preferably” it is noted that since the term encompasses the preference of the individual that it is not a claim limitation per se, however, since it is followed by a narrow limitation it is still subject to a rejection as presented herein below.  Similarly, it is not clear why 
It is also noted that the claims are replete with numerous sequences that comprise sequences with various percent identities to recited SEQ ID Nos.  The claimed function of said sequences is limited to “modulation” of either expression or activity or in the case of claim 5 “modulation” of the level of reducing sugars.  Since the claimed function is any change at all, and no gene or gene activity is specified, it is noted that the claims are being examined accordingly, namely that the claims are drawn to sequences that make any change whatsoever to the activity or expression, as well as any change to the reducing sugars level.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must be stated in the alternative.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.  The term “any of” encompasses all combinations of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, and 8-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

In the present instance, claims 1, 2, 9 and 11 recite the broad recitation comprising, and the claims also recites consisting and consisting essentially of which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The Examiner as noted above is interpreting these claims to encompass all comprising language and is not considering the terms “consisting” or “consisting of” to be limiting.
Claims 3, 4, 7, 10, 11 all recite the term “preferably” followed by limitations.  It is not clear whether Applicant intended the recited claim material after the term “preferably” to be considered as limitations to the claim or not.  The Examiner is taking the position that “preferably” refers to a preference and is therefore not required.  Accordingly, the claim language after the term is not considered as part of the breadth of the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Abad et al (USPGPUB20120227131).
The claims are drawn to a plant cell of any species and plants and plant material comprising plant cells all comprising a sequence having as little as 95% identity to SEQ ID NO:1 or a sequence that encodes a polypeptide with as little as 93% sequence identity to SEQ ID NO:10 wherein said plant cell comprises at least one modification which modulates the expression or activity of the polynucleotide or polypeptide.
Abad et al teach numerous plant cells, plants and plant seeds (which is a plant material) comprising sequences in vectors for the express purpose of modulating the expression and/or activity of the polynucleotides and polypeptides (see claims 2-5, 9-11 and 14) wherein Abad et 

Range 1: 1 to 810GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
1561 bits(4043)
0.0
Compositional matrix adjust.
755/810(93%)
785/810(96%)
0/810(0%)

Query  1    MANPKFTRVPSMRERVEDTLSAHRNQLVALLSRYVAQGKGILQPHHLIDEFNNAVCDDTA  60
            M+NPKFTRVPSMRERVEDTLSAHRNQLVALLSRYVAQGKGILQPHHLIDEFN+AVCDDTA
Sbjct  1    MSNPKFTRVPSMRERVEDTLSAHRNQLVALLSRYVAQGKGILQPHHLIDEFNSAVCDDTA  60

Query  61   CEKLKDGPFSEVLKATQEAIVLPPFVAIA VRPRPGVWEYVRVNVYDLSVEQLTVPEYLHF  120
            CEKLK+GPF E+LK+TQEAIVLPPFVAIA VRPRPGVWEYVRVNVYDLSVEQLT+PEYL F
Sbjct  61   CEKLKEGPFCEILKSTQEAIVLPPFVAIA VRPRPGVWEYVRVNVYDLSVEQLTIPEYLRF  120

Query  121  KEELVDGEGNNHFVLELDFEPFNASVPRPSRSSSIGNGVQFLNRHLSSIMFRSKDSLDPL  180
            KEELVDGE NN FVLELDFEPFNASVPRPSRSSSIGNGVQFLNRHLSS MFRSK+SLDPL
Sbjct  121  KEELVDGEDNNLFVLELDFEPFNASVPRPSRSSSIGNGVQFLNRHLSSNMFRSKESLDPL  180

Query  181  LDFLRGHCHKGNVLMLNDRIQRISRLESALSKAEDYLSKLSPDTSYNEFEYALQEMGFER  240
            LDFLRGH HKGNVLMLN+RIQRISRLES+L+KA+DYLSKL PDT Y EFEYALQEMGFE+
Sbjct  181  LDFLRGHNHKGNVLMLNERIQRISRLESSLNKADDYLSKLPPDTPYTEFEYALQEMGFEK  240

Query  241  GWGDTARRVLETMHLLSDILQAPDPSTLETFLGRLPMVFNVVILSPHGYFGQANVLGLPD  300
            GWGDTA+RVLETMHLLSDILQAPDPSTLETFLGRLPMVFNVVILSPHGYFGQANVLGLPD
Sbjct  241  GWGDTAKRVLETMHLLSDILQAPDPSTLETFLGRLPMVFNVVILSPHGYFGQANVLGLPD  300

Query  301  TGGQVVYILDQVRALEAEMLLRIKQQGLNFKPRILVVTRLIPDAKGTMCNQRLERISGTE  360
            TGGQVVYILDQVRALEAEMLLRIKQQGLNFKP+ILVVTRLIPDAKGT CNQRLERISGTE
Sbjct  301  TGGQVVYILDQVRALEAEMLLRIKQQGLNFKPKILVVTRLIPDAKGTTCNQRLERISGTE  360

Query  361  YSHILRVPFRTEKGILHKWISRFDVWPYLEKFTEDVASEMTAELQGKPDLIIGNYSDGNL  420
            YSHILRVPFRTE GILHKWISRFDVWPYLEKFTEDVA EM+AELQG PDLIIGNYSDGNL
Sbjct  361  YSHILRVPFRTENGILHKWISRFDVWPYLEKFTEDVAGEMSAELQGVPDLIIGNYSDGNL  420

Query  421  VASLLAYKMGVTQCTIAHALEKTKYPDSDIYWKKFEEKYHFSCQFTADLLAMNNSDFIIT  480
            VASLLAYKMGVTQCTIAHALEKTKYPDSDIYWKKFEEKYHFSCQFTADLL+MN+SDFIIT
Sbjct  421  VASLLAYKMGVTQCTIAHALEKTKYPDSDIYWKKFEEKYHFSCQFTADLLSMNHSDFIIT  480

Query  481  STYQEIAGTKNTVGQYESHTAFTLPGLYRVVHGIDVFDPKFNIVSPGADMTIYFPYSDKE  540
            STYQEIAGTKNTVGQYESHTAFTLPGLYRVVHGIDVFDPKFNIVSPGADMTIYFPYSDKE
Sbjct  481  STYQEIAGTKNTVGQYESHTAFTLPGLYRVVHGIDVFDPKFNIVSPGADMTIYFPYSDKE  540


            KRLTSLH SIEKLLFDP QNE HIGNLND+SKPIIFSMARLD VKNITGLVECYAKNATL
Sbjct  541  KRLTSLHPSIEKLLFDPEQNEVHIGNLNDQSKPIIFSMARLDRVKNITGLVECYAKNATL  600

Query  601  RELANLVVVAGYNDVKKSSDREEITEIEKMHALIKEHKLDGQFRWVSAQTNRARNGELYR  660
            RELANLVVVAGYNDVKKS+DREEI EIEKMHAL+KEH LDGQFRW+SAQ NRARNGELYR
Sbjct  601  RELANLVVVAGYNDVKKSNDREEIAEIEKMHALMKEHNLDGQFRWISAQMNRARNGELYR  660

Query  661  YIADQRGIFVQPAFYEAFGLTVVEAMTCGLPTFATCHGGPNEIIEPGVSGFHIDPYHPDK  720
            YIAD+RGIFVQPAFYEAFGLTVVEAMTCGLPTFATCHGGP EII+ GVSG+HIDPYHP+K
Sbjct  661  YIADKRGIFVQPAFYEAFGLTVVEAMTCGLPTFATCHGGPMEIIQDGVSGYHIDPYHPNK  720

Query  721  AAELMSEFFQRCKQDPTHWEKISASGLRRILERYTWKIYSERLMTLSGVYGFWKLVSKLE  780
            AAELM EFFQRC+Q+PTHWE ISASGL+RIL+RYTWKIYSERLMTL+GVYGFWKLVSKLE
Sbjct  721  AAELMVEFFQRCEQNPTHWENISASGLQRILDRYTWKIYSERLMTLAGVYGFWKLVSKLE  780

Query  781  RRETRRYLEMFYILKFRELAKSVPLAIDDK  810
            RRETRRYLEMFYILKFREL KSVPLAIDDK
Sbjct  781  RRETRRYLEMFYILKFRELVKSVPLAIDDK  810
	Claims 9-13 appear to be free of the prior art given the failure of the prior art to teach or reasonably suggest modified plant cells or plant comprising sequences with at least 95% identity to SEQ ID NO:9 wherein the expression of SEQ ID NO:9 or the activity of the resultant polypeptide is altered.
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663